Citation Nr: 1706079	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), left knee.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her aunt


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to November 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 10 percent for DJD of the right knee, and a rating in excess of 10 percent for DJD of the left knee.  She perfected a timely appeal to that decision.  

On January 10, 2017, the Veteran and her aunt appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which she provided written waiver of RO review under 38 C.F.R. § 20.1304 (2016).  

The Veteran has asserted that she is unable to perform normal activities of daily living due to the service-connected knee disabilities and that she requires the regular aid and attendance of another person.  Although this matter was denied by way of an October 2016 rating decision and no appeal followed the rating decision, it is inferred as part and parcel of the increased rating claims, and is therefore before the Board.  See 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (i) (2016); Akles v. Derwinski, 1 Vet. App 118 (1991).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.  



REMAND

The Veteran seeks ratings in excess of 10 percent for degenerative joint disease (DJD) of the right and left knees.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

A.  I/R-DJD of the right and left knees.

The Veteran maintains, in essence, that the symptoms of her service-connected right and left knee disorders are more severely disabling than are reflected by the currently assigned 10 percent disability ratings.  

At her personal hearing in January 2017, the Veteran reported that she was currently taking a narcotic pain reliever because of the severity of the knee pain; she described the severity of the pain as eight and a half in both knees.  The Veteran also reported that she experiences increased swelling in the knees as the day progresses.  The Veteran further reported that the knees are unstable even with braces on.  It was noted that the Veteran was in a wheelchair, which she maintained was partly due to her bilateral knee disorder.  The Veteran reported that transferring from the wheelchair to the bathroom causes increased pain and more swelling.  The Veteran testified that she has been told by doctors that she needs to have both knees replaced; in fact, she stated that the doctors have suggested that knee replacement would be the only course of treatment.  The Veteran's aunt testified that, because of her knees, she requires constant help and is unable to care for herself.  The Veteran's aunt noted that she must be carried up and down stairs and she needs help getting in and out of the shower.  

The Board notes that the Veteran was provided a VA examination in connection with her service-connected DJD of the right and left knees in August 2016.  This is fairly recent.  The examination, however, did not comply with 38 C.F.R. § 4.59.  Significantly, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  A review of the claims file reveals that the August 2016 VA examination report includes one set of range of motion findings and does not specify whether such testing was taken during active or passive motion.  In addition, the VA examination report does not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that the examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on her claim.  

B.  SMC-A&A.

At the January 2017 videoconference hearing, the Veteran discussed how her bilateral knee disorder prevents her from independently performing many activities of daily living, including bathing.  As such, the Board finds that the issue of entitlement to SMC based on the need for aid and attendance has been raised.  See 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. §§ 3.321 (b) (1), 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Please provide the Veteran with notice concerning how to substantiate her claim for an increased compensation based on the need for special monthly compensation (SMC) based on aid and attendance (A&A).  

2.  Obtain and associate with the claims file any existing relevant VA treatment records not already associated with the claims file.  If there are no additional VA treatment records, indicate such in the claims file.  

3.  Ensure that the Veteran is scheduled for a VA examination in order to determine the current level of severity of her right and left knee disabilities and whether her service connected disabilities render her so helpless as to require the regular aid and attendance of another person.  The examiner must review the entire file in conjunction with the examination.  The examiner should identify all manifestations of each knee, and provide findings and explanation of the severity of the manifestations.  In addition, the examiner must test each knee for pain in both active and passive range of motion, in weight-bearing and non-weight-bearing positions and must state in the examination report whether this was accomplished and the findings from the testing.  If this is not accomplished the examiner must explain why it was not done.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

Regarding regular aid and attendance: 

The examiner is asked to provide information concerning whether the Veteran's service-connected right and left knee disabilities alone or together with her service connected mysofacial pain dysfunction syndrome with hypertrophy temporalis muscle, irritable bowel syndrome, and allergic rhinitis, render her so helpless as to require the regular aid and attendance of another person.  In this regard, the examiner is asked to provide information concerning the impact of the right and left knee disabilities on the Veteran's ability to perform acts of daily living; including keeping herself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and whether there is incapacity such that care or assistance is required on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.  

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.  

4.  After the requested development has been completed, re-adjudicate the claims that are the subject of this Remand.  If any determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond thereto before the case is returned to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



